          Case 1:18-cr-00454-KPF Document 278 Filed 08/07/20 Page 1 of 1

Law Office of Meredith S. Heller PLLC                                 99 Park Avenue, Penthouse Suite
www.mshellerlaw.com                                                               New York, NY 10016
                                                                                Phone: (646) 661-1808
                                                                                   Fax: (646) 661-1746
                                                                           msheller@mshellerlaw.com




August 7, 2020                                             MEMO ENDORSED
VIA ECF
The Honorable Katherine Polk Failla
United States Courthouse
40 Foley Square
New York, NY 10007

Re:     United States v. Nelson (Anthony Corley)
        18-CR-454 (KPF)

Dear Judge Failla:

       As the Court is aware, I represented Anthony Corley pursuant to the Criminal Justice Act
(“CJA”) in his criminal case before you. Yesterday, Mr. Corley submitted a letter requesting that
the Court grant him compassionate release. I respectfully request that the Court reappoint me
under the CJA for the limited purpose of assisting Mr. Corley in supplementing his
compassionate release application.

Respectfully submitted,



Meredith S. Heller

Cc:     A.U.S.A. Frank Balsamello (via ECF)




Application GRANTED. Plaintiff's counsel may file a
supplement to Mr. Corley's application on or by August 21,
2020. The Government's response, if any, shall be filed on or
by September 4, 2020.

Dated:          August 7, 2020                        SO ORDERED.
                New York, New York



                                                      HON. KATHERINE POLK FAILLA
                                                      UNITED STATES DISTRICT JUDGE
